 

UNITED sTATEs@Is MIIQ©QMRT
EAsTERN DISTNCT£;F \Ws€@©NSIN

 

E§;§ f§§:§_j 23
UNITED STATES OF AMERICA,~

 

Plaintiff,

i§~CR~;i§

ERIK A. ZARINS and [18 U.S.C. § 1349]
JOHN K. KASTE,

V. » Case No. lX-CR~

Defendants.

 

INDICTMENT

 

Count 1: Conspiracv to Commit Mail and Wire Fraud

THE GRAND JURY CHARGES:

l. v Beginning in approximately April 2013, and continuing thereafter until
approximately February 27, 2014, in the State and Eastern District of Wisconsin, and elsewhere,

ERIK A. ZARINS and JOHN K. KASTE,

the defendants herein, and another, M.P., knowingly conspired, among themselves and With
others,,to commit offenses against the United States, namely mail fraud and Wire fraud, in
Violation of 18 U.S.C. §§ 1341 and 1343, by conspiring to defraud American Family lnsurance
through a scheme to defraud that involved material misrepresentations, the concealment of
material facts, and the use of the United States mails, commercial interstate carriers, and

interstate Wires.

Case 2:18-cr-00218-.]PS Filed 11/20/18 Page 1 of 4 Document 1

 

 

 

Conspiracy to make false insurance claim

2. The essence of this conspiracy Was to purchase a luxury vehicle With the intent to

obtain auto insurance covering theft of that vehicle, export the vehicle, and submit a false

vehicle-theft claim to the auto insurer With intent to fraudulently obtain theft~loss reimbursement

payments from the auto insurer on the false claim, including payments for the value of the

vehicle and vehicle contents as Well as payments for use of a rental car.

3. As a part of the conspiracy:

a.

Zarins and M.P. purchased a Mercedes-Benz GL55 0 in Zarins’ name from
a dealership in the State of lovva;

Zarins obtained auto insurance on the vehicle, including insurance
covering theft losses, from an American Family lnsurance agent in
Neenah, Wisconsin;

Kaste caused the vehicle to be shipped from the dealership in the State of
loWa to MilWaukee, Wisconsin;

M.P. caused the vehicle to shipped from Wisconsin to the Port of Nevv
York and NeW Jersey, from Where it Was exported to China;

Zarins and Kaste made a false police report to the Chicago Police
Department that the vehicle had been stolen from Zarins in Chicago;
Zarins and Kaste made materially false statements to insurance
investigators that the vehicle had been stolen from Zarins in Chicago.
Zarins caused false theft-loss claims to be sent by the United States mail to
the auto insurer’s representative in l\/Iilvvaul<ee, Wisconsin;

Zarins and Kaste prepared false testimony that Zarins expected to give

during questioning by the insurer’s representative; and

2

Case 2:18-ct-00218-.]PS Filed 11/20/18 Page 2 of 4 Document 1

 

 

 

 

i. Zarins, Kaste, and M.P. planned to split any proceeds paid by the insurer

on that false theft~loss claim.
4. As a result of the conspiracy, Defendants Zarins and Kaste fraudulently caused
American F amin Insurance:

a. to conduct an investigation into the claim;

b. to hire an attorney, R.B., to assist the insurance company in conducting
that investigation; and

c. to pay approximately $600 to Enterprise Rent A Car, on or about
September 18, 2013, via interstate mailing, to pay for a rental car for
Zarins to use.

All in violation of Title 18, United States Code, Section 1349.

3
Case 2:18-cr-00218-.]PS Filed 11/20/18 Page 3 of 4 Document 1

 

 

 

Forfeiture Notice

5. Upon conviction of the conspiracy offense, in violation of Title 18, United States
Code, Section 1349, Defendant Erik Zarins shall forfeit to the United States of America,
pursuant to Title 18, United States Code`, Section 981(a)(l)(C), and Title 28, United States Code,
Section 2461(0), any property, real or personal, which constitutes or is derived from proceeds
traceable to the offense. The property to be forfeited includes, but is not limited to, a sum of
money equal to the proceeds derived from the offensc.

6. If any of the property described above, as a result of any act or omission by a
defendant cannot be located upon the exercise of due diligence; has been transferred or sold to,
or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property Which cannot be
subdivided without difficulty, the United Statcs of America shall be entitled to forfeiture of
substitute property, pursuant to Title 21 , United States Code, Section 853(p), as incorporated by

Title 28, United States Code, Section 246l(c).

A TRUF, Bll,l,:

 

Dated: /é/ZO///£

/\-» MATTHEW D. KRU
United States Attorn

 

4

Case 2:18-cr-00218-.]PS Filed 11/20/18 Page 4 of 4 Document 1

